Citation Nr: 0817055	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the legs and hands secondary to herbicide 
exposure or diabetes mellitus Type II.

2.  Entitlement to service connection for a heart condition 
as secondary to the service-connected disability of post-
traumatic stress disorder (PTSD (originally claimed as 
secondary to lung cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified before the undersigned at a March 2008 
Board hearing.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed an informal claim for peripheral neuropathy 
of the legs and hands, secondary to herbicide exposure, in 
July 2004.  The Board notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2007).  
The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Diseases associated 
with exposure to certain herbicide agents, listed in 38 
C.F.R. § 3.309(e), will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service.  

In this case, the veteran's Form DD-214 establishes that he 
served in the Republic of Vietnam, during the Vietnam era, 
while in active duty.  The veteran's claim was later amended 
to include as secondary to his service-connected diabetes 
mellitus Type II.  However, to date, the veteran's claims 
file is void of a diagnosis of peripheral neuropathy.  A VA 
telephone record from August 2006 stated that the numbness 
and tingling that the veteran was experiencing was most 
likely due to his diabetes due to nerve irritation.  In March 
2008, the veteran testified before the undersigned that he 
was diagnosed with peripheral neuropathy in early 2006 by a 
VA examiner in Chattanooga, Tennessee.  The veteran's claims 
file contains VA medical records from the Chattanooga VA 
Outpatient Clinic from March 2002 through June 2003, from 
February 2005 through December 2005, and from March 2006 
through March 2007.  From the records, it appears that the 
veteran has been receiving medical care from that facility 
since August 2001.  Therefore, the veteran's claims file may 
not contain all VA treatment received to date, including 
medical reports form early 2006.  Because the veteran's 
claims file does not contain these records, there may be 
outstanding medical records, applicable to the veteran's 
claim, that have not been obtained by the RO.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained, as well as any 
additional medical records not currently in the veteran's 
claims file, in compliance with VA's duty to assist. 

Further, should additional evidence reveal a diagnosis of 
peripheral neuropathy, the veteran must be afforded a VA 
examination to determine if the veteran's peripheral 
neuropathy is etiologically-related to his exposure to 
herbicides in the Republic of Vietnam while on active duty, 
or to his service-connected diabetes mellitus Type II.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Moreover, in regard to the veteran's claim for service 
connection for aggravation of his heart disorder secondary to 
his service-connected PTSD (originally claimed as secondary 
to lung cancer in July 2004), the veteran has not been 
afforded a VA examination to determine whether his current, 
nonservice-connected heart condition has been aggravated 
beyond its normal progression by the veteran's service-
connected PTSD.  Therefore, the veteran should be afforded a 
VA cardiology examination to determine the nature and extent 
of the veteran's current heart disorder, and the examiner 
should opine as to whether any current disorder is 
etiologically linked to the veteran's period of active 
service or his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for peripheral neuropathy and/or 
a heart disorder.  Of particular interest 
are medical records from Chattanooga VA 
Outpatient Clinic from January 2006 
through March 2006, as well as any 
records from August 2001 through the 
present (omitting those records from 
March 2002 through June 2003, from 
February 2005 through December 2005, and 
from March 2006 through March 2007 that 
have already been associated with the 
record).  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from this/these 
provider(s) that are not already of 
record in order to ensure that complete 
records from these facilities are of 
record.  If any of these records do not 
exist or are otherwise unavailable, that 
should be noted and associated with the 
claims file.

2.  After receiving the above medical 
records, and only if the evidence reveals a 
diagnosis of peripheral neuropathy, schedule 
the veteran for a VA examination to determine 
the nature, etiology, and current severity of 
his peripheral neuropathy.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including X-
rays if indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should also respond 
to the following:

Is it at least as likely as not that the 
veteran has peripheral neuropathy that is 
either etiologically related to the veteran's 
exposure to herbicides during his period of 
active duty while stationed in the Republic 
of Vietnam, or due to, the result of, or 
aggravated by his service-connected diabetes 
mellitus Type II, or that is otherwise 
etiologically related to the veteran's 
military service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

3.  After receiving the above medical records 
regarding treatment for a heart disorder, to 
the extent possible, schedule the veteran for 
a VA examination to determine the current 
nature and severity of the veteran's heart 
disorder.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should also respond 
to the following:

Is it at least as likely as not that the 
veteran's heart disorder is the result of, or 
aggravated by the veteran's service-connected 
PTSD, or that it is otherwise etiologically 
related to the veteran's military service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



